

Barry H. Smith, CPCU, ARe
Executive Vice President and
Chief Administrative Officer
 
Everest Reinsurance Company
477 Martinsville Road
P.O. Box 830
Liberty Corner, NJ 07938-0830
Tel:908.604.3535  Fax: 908.604.3571
e-mail:  barry.smith@everestre.com
[size.jpg]



This letter is not an employment contract




March 20, 2012


Craig W. Howie
1094 Drew Drive
Yardley, PA 19067


Dear Craig,


I am pleased to extend an offer of employment to join Everest Global Services,
Inc. a member of the Everest Re Group, Ltd., as Executive Vice President and,
subsequent to the filing of Group’s first quarter 2012 10-Q, Chief Financial
Officer.


Your annual salary will be $450,000 and you will be eligible for future salary
consideration, subject to the approval of the Compensation Committee of the
Board, in April 2013.  You will also be eligible to participate in the Company’s
Annual Incentive Plan (“Bonus Plan”) at the discretion of the Company. In March
2013, you will be eligible to receive a target bonus of $450,000 under this
Plan.


At the first practicable time, you will be granted restricted shares of
Everest Re Group, Ltd. stock valued at approximately $750,000 in accordance with
the Company’s 2010 Stock Incentive Plan. This grant is subject to approval by
the Everest Re Group, Ltd. Compensation Committee.  Restricted shares vest
twenty percent per year over a five-year period while you remain employed with
the Company. You shall also receive a one-time payment of a $300,000 within 30
days of employment.
 
Your vacation days will be earned throughout the year under the Everest Vacation
Plan.  You will be eligible to earn 21 paid vacation days and 3 personal days in
2012 and 25 paid vacation days annually thereafter.
 
You are eligible to participate in the Senior Executive Change of Control Plan
as amended and restated effective January 1, 2009. A copy of the plan is
enclosed with this Agreement. Subject to approval by the Everest Re Group, Ltd.
Compensation Committee, you will receive a letter confirming your Change of
Control participation within 30 days of your employment.



 
 

--------------------------------------------------------------------------------

 



 
Please note that the Company may terminate your employment with or without cause
at any time without prior notice to you.  Termination for cause shall mean
termination of your employment on account of: (i) willful misfeasance or gross
negligence by you in a matter of material importance to the conduct of the
Group’s affairs; (ii) your negligence having an adverse effect, financial or
otherwise, on the Group or on the conduct of the Group’s affairs; or (iii) your
conviction or indictment for a criminal offense.  In the event of a termination
for cause, the Company shall have no further obligations to you.
 
In the event your employment is terminated without cause, all unvested
restricted shares granted under this letter shall become fully
vested. This accelerated vesting of restricted shares shall be conditional upon
your execution of an appropriate release and waiver at the time of termination.
 
 
The Immigration Reform and Control Act requires employers to verify the identity
and employment eligibility of all new employees.  This offer of employment is
contingent upon proof of your eligibility to work in the United States. 


If accepted, please sign and date this letter below. If you have any questions
regarding this offer, I can be reached at 908-604-3535.
 


Sincerely,
 


/S/ BARRY H. SMITH

 
Barry H. Smith
  
 
This letter is intended to state only the basic terms of your employment with
Everest Global Service, Inc. a member of the Everest Re Group, Ltd., for the
period of your employment.  It is not intended to be, nor should it be
interpreted as, an employment contract.  Unless the company enters into an
express individual written employment contract signed by its Chief Executive
Officer, your employment is “at will.”  This means that you or the Company may
terminate your employment with or without cause and with or without notice at
any time.










/S/ CRAIG W. HOWIE                          3/20/12
Craig W.
Howie                                                                           Date

 
 

--------------------------------------------------------------------------------

 
